Per Cubiam : We shall not discuss the evidence in detail in this case, as it will probably go before another jury, but content ourselves with saying that it is wholly insufficient to sustain the verdict. The defendant was convicted solely on the testimony of Blalock, who considers himself to have been defrauded by defendant, and who states that he has worked hard to secure his conviction. His evidence is flatly contradicted, in several of its vital points, by Griggs, a perfectly disinterested and reliable witness, and we are at a loss to comprehend how, in the face of the latter’s testimony, the jury rendered this verdict. We are of opinion the defendant was very improperly convicted on the evidence in this record, and should have another trial. The judgment is reversed and the cause remanded. Judgment reversed.